Citation Nr: 0400377	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) on appeal from the original 
grant of service connection.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from March 1965 to February 1967 
and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran claims entitlement to service connection for 
hypertension as secondary to his service-connected 
disabilities.  He claims that his current hypertension 
resulted from his service-connected diabetes mellitus or 
PTSD.  See VA Form 9, received in January 2003.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection will be rebuttably 
presumed for certain chronic diseases, including 
hypertension, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2003).  In 
addition, secondary service connection may be established 
when there is aggravation of a veteran's non-service 
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

At VA examination in February 2002, the examiner opined that 
it was "less likely than not" the veteran's hypertension 
was a progression of or secondary to his diabetes mellitus.  
The examiner indicated that there were no symptoms of 
diabetes mellitus and hypertension prior to 1989.  No opinion 
has been obtained regarding any aggravation of hypertension 
by diabetes mellitus or concerning a relationship between the 
veteran's service-connected PTSD and hypertension.  
Additionally, the veteran indicated that he was treated 
privately since August 2002 for diabetes and high blood 
pressure by Dr. Nishimori.  Those records have not yet been 
obtained.  

The veteran also claims that his service-connected PTSD is 
more disabling than currently evaluated.  At VA examination 
in February 2002, the examiner assigned a global assessment 
of functioning score (GAF) of 75 to the veteran's PTSD, and 
indicated that the veteran went to work, was happy in his 
marriage and was not severely affected by his PTSD.  In his 
substantive appeal, received in January 2003, the veteran 
disagreed with all of the findings from the February 2002 
examination, and, point by point, asserted in each rating 
category how his symptoms of PTSD were more severe than 
currently evaluated.  The veteran also indicated that he has 
undergone further treatment by VA for PTSD.  The RO should 
attempt to obtain all identified VA and private medical 
records for PTSD.  Then, the veteran should be re-evaluated 
by VA to determine whether his service-connected PTSD has 
increased in severity.  

Finally, the veteran's service medical records are not 
associated with the claims folder and should be obtained on 
remand.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should make arrangements to 
obtain the veteran's complete service 
medical records.

2.  The RO should ask the veteran to 
identify all VA and non-VA healthcare 
providers that have treated his diabetes, 
hypertension, and PTSD since 2001.  Make 
arrangements to obtain all identified 
treatment records that have yet to be 
associated with the claims file.  The 
veteran has already reported that he was 
treated by Dr. Nishimori for diabetes and 
hypertension since August 2002 and for 
PTSD at the VA treatment facility in 
Bakersfield, CA, since January 2002.  
Efforts should specifically be undertaken 
to obtain these records.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
RO should schedule the veteran for 
appropriate VA examinations.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should 
indicate in the reports that the claims 
file was reviewed.  All necessary tests 
should be conducted.

The questions to be answered by the 
appropriate examiners are: 

	(a)  Whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that the 
veteran's hypertension was either (i) 
caused by or (ii) aggravated by PTSD.

	(b)  Whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that the 
veteran's hypertension was aggravated by 
diabetes mellitus.  

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the 
basis of the veteran's PTSD alone, the 
examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  The veteran must be given adequate 
notice of the requested examinations and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examinations or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.665.  

6.  The RO should review the claims file 
and ensure that no other notification or 
development action is required by the 
VCAA.  If further action is required, 
undertake it before further adjudication 
of the claims.

7.  Finally, the RO should readjudicate 
the claims on appeal, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



